Citation Nr: 0320473	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  95-37 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals, 
acromioplasty, fracture of humerus with capsulotomy, right 
shoulder, currently evaluated as 30 percent disabling.  

2.  Entitlement to a compensable evaluation for cystic acne 
vulgaris with double comedome formation consistent with 
chloracne, trunk and face.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1967.  

This appeal arises from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In January 2003, the veteran provided testimony before the 
undersigned at a hearing at the RO.  A transcript of that 
hearing is of record.  

The issue of entitlement to a compensable evaluation for 
cystic acne vulgaris with double comedo formation consistent 
with chloracne, trunk and face, is addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran is right handed.  

3.  The veteran's service-connected right shoulder disability 
is manifested by complaints of pain and limitation of arm 
motion at the shoulder level, with additional motion loss due 
to pain; there is no showing of limitation of arm motion to 
25 degrees from the side, ankylosis of the scapulohumeral 
articulation, loss of the head of the humerus, nonunion of 
the humerus, or fibrous union of the humerus.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
residuals, acromioplasty, fracture of humerus with 
capsulotomy, right shoulder, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, diagnostic 
codes 5200, 5201, 5202 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, et seq (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law eliminated 
the concept of a well-grounded claim (inapplicable here) 
redefined the obligations of VA with respect to the duty to 
assist and imposed on VA certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified in the August 1995 
statement of the case (SOC) and the May 2000, October 2001, 
and July 2003 supplemental statements of the case (SSOCs) of 
the criteria for an increased evaluation.  This was 
sufficient for notification of the information and evidence 
necessary to substantiate the claim, and the veteran has been 
adequately informed as to the type of evidence that would 
help substantiate his claim.  An August 2001 letter notified 
him of the type of evidence necessary to substantiate his 
claim.  It informed him that VA would assist in obtaining 
identified records but that it was his duty to give enough 
information to obtain the additional records and to make sure 
the records were received by VA.  The veteran was provided 
with VA examinations in September 2001 and June 2003, and VA 
treatment records have been obtained.  The SSOCs specified 
what evidence the veteran must obtain to successfully 
prosecute his claim and what evidence VA had obtained.  The 
SSOCs also informed him that VA had assisted him in 
attempting to obtain evidence that he had identified as 
relevant to his claim.  At his hearing before the 
undersigned, the veteran indicated that he has received no 
private treatment for his service-connected shoulder 
disorder; the veteran has not identified any additional 
evidence to be obtained.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and that under the circumstances of this 
case, a remand with respect to the shoulder disability would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  
Musculoskeletal disorders are rated with consideration of the 
resulting functional impairment.  38 C.F.R. §§ 4.1, 4.10, 
4.40, 4.42 (2002).  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Right Shoulder Disability

The veteran injured his right shoulder during service in 
1966.  The service medical records indicate that he is right 
handed.  Service connection for adhesive capsulotomy, right 
shoulder, with chip fracture and bone defect, head of 
humerus, was granted in January 1972.  A 20 percent 
evaluation was assigned from August 1971.  A December 1989 
rating decision, implementing a hearing officer's decision of 
the same month, increased the evaluation to 30 percent, 
effective from January 1989.  That evaluation has been 
continued in subsequent rating actions.  The veteran contends 
that he is entitled to a higher evaluation.  

Under Diagnostic Code 5201, the current 30 percent evaluation 
contemplates limitation of arm motion midway between the side 
and shoulder level.  Limitation of arm motion to 25 degrees 
from the side would warrant a 40 percent evaluation, as the 
disability involves the dominant upper extremity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201.  A higher rating would also be 
appropriate if ankylosis of the scapulohumeral articulation, 
loss of the head of the humerus, nonunion of the humerus, or 
fibrous union of the humerus were shown.  38 C.F.R. § 4.71a, 
diagnostic codes 5200, 5202 (2002).  

The veteran underwent an open right acromioplasty in July 
1994.  A November 1999 treatment note shows that the veteran 
reported right shoulder pain, with no help from Motrin.  On 
examination, there was tenderness of the right shoulder when 
moving the right upper extremity but no tenderness to 
palpation.  The veteran was unable to move his right hand 
above his head.  

In November 2000, the veteran was again seen with complaints 
of right shoulder pain.  He described pain with all ranges of 
motion and difficulty with reaching overhead objects.  On 
examination, there was forward flexion of the right shoulder 
from zero to 100 degrees; abduction from zero to 90 degrees; 
and internal rotation to L5.  External rotation and forward 
flexion strength were each 5/5.  The acromioclavicular joint 
was nontender to palpation at the rotator cuff insertion.  
The veteran was neurovascularly intact distally.  X-rays 
showed severe degenerative arthritis in the right 
glenohumeral joint, with spurring seen.  

A VA orthopedic examination was conducted in September 2001.  
The veteran reported pain in the right shoulder, which he 
described as seven out of 10 in intensity.  On examination, 
there were well-healed scars over the right shoulder.  There 
was tenderness of the bicipital groove.  The veteran could 
abduct the shoulder 80 degrees.  External rotation was 
possible to 30 degrees; internal rotation to 90 degrees; and 
anterior flexion to 110 degrees.  Tendon reflexes and motor 
powers of the arm were normal.  The impression was status 
post acromioplasty for fracture of the humerus with 
capsulotomy of the right shoulder, chronic with continued 
pain in the shoulder, minimal disability, slight progression.  

The most recent VA orthopedic examination was conducted in 
June 2003.  The veteran reported that his right shoulder pain 
was seven out of 10 in severity and increasing.  He said that 
he could not lie on his right side.  On examination, there 
was no tenderness about the shoulder.  There was anterior 
flexion to 90 degrees; extension to 10 degrees; abduction to 
90 degrees; external rotation to 70 degrees; and internal 
rotation to 70 degrees.  Moderate pain was noted in all 
planes of excursion.  The impression was traumatic and 
degenerative arthritis of the right shoulder with status post 
three operative procedures, with severe pain, decreased range 
of motion, progressive.  

In reviewing the medical evidence of record, the Board notes 
that there is no showing of limitation of arm motion to 25 
degrees from the side as contemplated for a 40 percent 
evaluation under Code 5201.  Nor does the evidence 
demonstrate ankylosis of the scapulohumeral articulation, 
loss of the head of the humerus, nonunion of the humerus, or 
fibrous union of the humerus.  38 C.F.R. § 471a, diagnostic 
codes 5200, 5202 (2002).  

The medical evidence noted above shows that the veteran has 
limitation of right shoulder motion with pain in all planes 
of excursion.  However, the examiner has not noted functional 
loss based on weakness, fatigue, or lack of endurance 
following repetitive use or during flare-ups of pain.  The 
Board finds that the complaints of pain on motion of the 
shoulder provide part of the basis for the current 30 percent 
evaluation because the measured ranges of motion, which 
demonstrate limitation at shoulder level, exceed the 
limitation midway between side and shoulder level 
contemplated for the 30 percent rating under Code 5201.  In 
other words, additional limitation based on pain has already 
been taken into consideration in awarding the current 30 
percent evaluation.  Thus, no additional disability based on 
functional loss is shown.  DeLuca, supra.; 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2002).  

Accordingly, the Board concludes that an evaluation in excess 
of 30 percent for residuals, acromioplasty, fracture of 
humerus with capsulotomy, right shoulder, is not warranted.  
As the evidence for and against the claim is not in relative 
equipoise, the reasonable doubt rule does not apply.  38 
C.F.R. § 3.102 (2002); See Gilbert v. Derwinski, 1 Vet. App. 
49, 54-58 (1990).  


ORDER

An increased evaluation for residuals, acromioplasty, 
fracture of humerus with capsulotomy, right shoulder, is 
denied.  


REMAND

The veteran served in Vietnam and was exposed to Agent 
Orange.  Service connection for cystic acne vulgaris with 
double comedo formation consistent with chloracne, face and 
trunk, was granted in a rating decision of March 1985.  A 10 
percent evaluation was assigned from January 1985.  A 
February 1987 rating decision reduced the evaluation of the 
veteran's skin disorder to noncompensably disabling, 
effective from May 1987.  That evaluation has been continued 
in subsequent rating actions.  The veteran contends that he 
is entitled to a compensable evaluation.  

While the veteran's appeal of the rating for his cystic acne 
vulgaris with double comedo formation consistent with 
chloracne, trunk and face, has been pending, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the version 
more favorable to an appellant applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In the July 2003 SSOC, the RO considered the veteran's appeal 
under both the older and revised versions of the regulations.  
The RO denied a compensable rating on the basis that the 
recent VA examination found no current manifestations of acne 
or chloracne involving the face, scalp, ears, chest, or back.  
However, the evidence shows that the veteran currently 
manifests numerous scaly irregular shaped areas on both shins 
and calf areas, which are noted to itch.  The most recent 
examination report shows that the areas of the veteran's 
face, scalp, behind the ears, chest, and back were pretty 
well controlled by creams and other topical medications; the 
veteran's symptoms with respect to these areas have been 
intermittent.  

The issue of whether the veteran's skin problems affecting 
his shins and calf areas are part and parcel of the service-
connected skin disorder, representing a progression of that 
disorder, or whether they are a separate nonservice-connected 
skin disorder the symptoms of which may not be considered in 
rating the service-connected skin disorder.  See 38 C.F.R. § 
4.14 (2002).  The issue of whether the skin problems of the 
shins and calf areas are part of the service-connected 
disorder is inextricably intertwined with issue of whether 
the veteran is entitled to a compensable rating for his 
service-connected skin disorder and must be resolved before 
final appellate consideration of the increased rating claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  



In view of the foregoing, this case is REMANDED for the 
following action:  

1.  After undertaking any indicated 
development, which may include obtaining 
a medical opinion, the RO should 
determine whether the veteran's skin 
problems of the shins and calf areas are 
part and parcel of the service-connected 
skin disorder and readjudicate the claim 
for a compensable rating for service-
connected skin disability accordingly, 
taking into account the change in the 
criteria for evaluating skin disorders 
that became effective on August 30, 2002.  

2.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  However, the veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	WILLIAM W. BERG
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

